79 So. 3d 125 (2012)
Raymond Nathan WRIGHT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-2335.
District Court of Appeal of Florida, Third District.
January 25, 2012.
Carlos J. Martinez, Public Defender, and Melissa Del Valle, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Lunar C. Alvey, Assistant Attorney General, for appellee.
Before RAMIREZ, SHEPHERD, and FERNANDEZ, JJ.
*126 PER CURIAM.
Affirmed. See Wallace v. State, 939 So. 2d 1123, 1124 (Fla. 3d DCA 2006).